DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

   Reference numerals "402" and "404" as shown in Figures 4A and 4B do not appear within the written specification.
   Reference numeral "410", as shown in Figure 4A, does not appear within the written specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0035], line 10:  The term "are" should be corrected to read -- is --.  
   Paragraph [0041], line 2:  Perhaps the term -- and -- should be inserted prior to the term "through" since the phrase "to the GC column through the GC column" does not quite make sense.  To the column means the beginning location and through the column indicates an ending location but some connectivity between the two locations needs to be made.

Appropriate correction is required.



Claim Objections
Claims 5-6, 15, and 18 are objected to because of the following informalities:
   Re claim 5, claim line 1:  The phrase "coupled fluidly coupled" does not make sense.
   Re claim 6, claim line 1:  The phrase "the entire sample" lacks antecedent basis.
   Re claim 15, claim line 1:  The phrase "the entire sample" lacks antecedent basis.
   Re claim 18, claim lines 1-2:  The phrase "the electronic pressure controller is configured to increase the pressure in the system is performed such that" does not make sense.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

      NOTE:  The Examiner is interpreting "at a steady rate" to mean a controlled pressure increase.
   Re claim 2, claim line 2:  It is not clear what is meant by the term "substantially constant". The term “substantially constant” is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the specification fails to provide any guidance as to how close (degree of error or percentage of height) the height of a peak must be to still be deemed substantially constant.
   Re claim 6, claim line 1:  Is this "a tee" a different tee than the one previously recited in claim 1, claim line 6?  The examiner only recalls one tee (114) being discussed. 
   Re claim 10, claim line 11:  Is this "an injector source" a different injector source than the one previously recited in claim 12, claim line 2?  The examiner only recalls one injector source (104) being discussed.
   Re claim 10, claim lines 11-12:  Is this "a first compression volume" a different first compression volume than the one previously recited in claim 12, claim line 3?  The examiner only recalls one first compression volume (112) being discussed.
while splitting the sample between a second compression volume and a column" does not make sense because it suggests/implies that the electronic pressure controller appears responsible for splitting the sample, when the tee is the structure for splitting the sample between the column and the second compression volume. 
   Re claim 10, claim line 13:  It is not clear what is meant by the phrase "at a steady rate" because the phrase can be interpreted at increasing pressure at a constant rate, which is linearly; or increasing the pressure at a rate which is steady but increasing, such as a pressure increasing nonlinearly.
      NOTE:  The Examiner is interpreting "at a steady rate" to mean a controlled pressure increase.
   Re claim 10, claim line 14:  Is this "a second compression volume" a different second compression volume than the one previously recited in claim 12, claim line 5?  The examiner only recalls one second compression volume (116) being discussed.
   Re claim 10, claim line 14:  Is this "a column" a different column than the one previously recited in claim 12, claim line 6?  The examiner only recalls one column (118) being discussed.
   Re claim 11, claim line 2:  It is not clear what is meant by the term "substantially constant". The term “substantially constant” is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
   Re claim 15, claim line 1:  Is this "a tee" a different tee than the one previously recited in claim 10, claim line 7?  The examiner only recalls one tee (114) being discussed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,163,979 (Patrick et al.).
With respect to the limitation of claim 1, Patrick et al. disclose a method of operating a gas chromatograph, comprising:
      transferring a sample from an injector source of a system to a first compression volume (sample is injected from a source into an injector (14)/first compression volume - col. 6, lines 20-21 - Figure 1);
      increasing pressure in the system at a steady rate while splitting the sample into a first portion that is transferred to a column (46) of the system and a second portion that is transferred to a second compression volume (26) of the system (col. 5, lines 20-23 and col. 8, lines 48-61 (increase of pressure at a steady rate);  col. 5, lines 39-47 and col. 6, lines 3-7), wherein the first compression volume (14), the second compression volume (26), and the column (46) are coupled by a tee (bottom portion of injector (14) splitting the fluid sample);
      separating chemical compounds of the sample from one another as a first portion of the sample moves through the column (col. 5, lines 48-54); and
      conducting chemical analysis of the first portion of the sample with a detector (50) (col. 6, lines 9-13).

   With respect to the limitation of claim 5, Patrick et al. further disclose a restricting outlet is coupled fluidly coupled to the second compression volume, and the restricting outlet is configured to allow gas to exit the system at a flow rate that is lower than a flow rate of gas through the column (vent opening (48) is functionally equivalent to a restriction).

col. 6, lines 23-35).  

   With respect to the limitations of claim 10, Patrick et al. disclose a gas chromatograph, comprising:
      an injector source (sample injected in - col. 6, lines 20-21 - Figure 1);
      a first compression volume fluidly coupled to the injector source at a first end of the first compression volume (injector (14));
      a second compression volume (conduit (26));
      a column (46);
      a tee (bottom portion of injector (14) showing splitting of fluid) fluidly connecting a second end of the first compression volume, the second compression volume, and the column;
      a detector (50); and
      an electronic pressure controller (autosampler (col. 5, lines 39-47) and flow regulator/controller (30) (col. 5, line 6)) configured to:
         transfer a sample from an injector source of a system to a first compression volume   (col. 5, lines 39-47 and col. 6, lines 3-7); and
         increase pressure in the system at a steady rate while splitting the sample between a second compression volume and a column (col. 5, lines 52-56; col. 6, lines 20-26; and col. 8, lines 48-61), wherein:
col. 5, lines 48-54), and the detector (50) is configured to conduct chemical analysis of the first portion of the sample (col. 6, lines 9-13).

   With respect to the limitation of claim 14, Patrick et al. further disclose a restricting outlet is coupled fluidly coupled to the second compression volume, and the restricting outlet is configured to allow gas to exit the system at a flow rate that is lower than a flow rate of gas through the column (vent opening (48) is functionally equivalent to a restriction).

   With respect to the limitation of claim 15, Patrick et al. appear capable of allowing the entire sample to traverses the tee that connects the first compression volume, the second compression volume, and the column while the pressure is increasing (col. 6, lines 23-35).


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,163,979 (Patrick et al.) in view of JP H08-007195.

   With respect to the limitation of claim 3, Patrick et al. disclose the use of a vent opening (48) that is fluidly coupled to the second compression volume (26) to remove col. 5, lines 54-56 and col. 6, lines 1-6).  Patrick et al. fail to disclose that the vent opening is a vent solenoid valve. 
   JP H08-007195 disclose a gas chromatograph operating in a split mode whereby a split portion is directed to a vent opening via a split vent channel (15) that is closed with a stop valve (6) that is controlled to open and closed by control signal (12) sent from a control main body (9) (Figure 1).  The Examiner deems that stop valve (6) is functionally equivalent to the claimed solenoid valve as a means for removing gas from the system.  Modifying Patrick et al. with a controllable valve would have been obvious to one of ordinary skill in the art at the time of filing as a means to impart greater control of the removal of gas from the system. 
 
   With respect to the limitation of claim 4, the combination of Patrick et al. in view of JP H08-007195 appears capable of opening the vent solenoid valve after the entire sample is split between the column and the second compression volume.

With respect to the limitation of claim 12, Patrick et al. disclose the use of a vent opening (48) that is fluidly coupled to the second compression volume (26) to remove the second portion of the sample from the system (col. 5, lines 54-56 and col. 6, lines 1-6).  Patrick et al. fail to disclose that the vent opening is a vent solenoid valve. 
   JP H08-007195 disclose a gas chromatograph operating in a split mode whereby a split portion is directed to a vent opening via a split vent channel (15) that is closed with a stop valve (6) that is controlled to open and closed by control signal (12) sent from a control main body (9) (Figure 1).  The Examiner deems that stop valve (6) is 
 
   With respect to the limitation of claim 13, the combination of Patrick et al. in view of JP H08-007195 appears capable of opening the vent solenoid valve after the entire sample is split between the column and the second compression volume.


Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,163,979 (Patrick et al.) in view of US 2018/0299415 (Cardin).

   With respect to the limitation of claim 7, Patrick et al. disclose conducting chemical analysis of the first portion of the sample (detector (50) - col. 6, lines 9-13). Patrick et al., however, fail to disclose that the chemical analysis is performed using gas chromatography-mass spectrometry (GC-MS).
   Cardin discloses a system to thermally desorb a sample into a GCMS system (abstract), whereby a sample passes through a tee on the way to a column (334) before the sample is analyzed by a gas chromatography - mass spectrometry (360 - paragraph [0044], lines 3-6).  Modifying Patrick et al. to utilize a gas chromatography - mass spectrometry detection system would have been obvious to one of ordinary skill in the art at the time of filing because GCMS is a well-known analysis technique within 

   With respect to the limitations of claim 9, Patrick et al. appear capable of increasing the pressure in the system, such that an injection rate of the sample into the detector increases (col. 6, lines 23-35); but fail to disclose that the detector comprises one of a gas chromatography analyzer and a gas chromatography-mass spectrometry analyzer.
   Cardin discloses a system to thermally desorb a sample into a GS or GCMS system (abstract), whereby a sample passes through a tee on the way to a column (334) before the sample is analyzed by a GC or a gas chromatography-mass spectrometry (360 - paragraph [0044], lines 3-6).  Modifying Patrick et al. to utilize a gas chromatography analyzer or a gas chromatography-mass spectrometry analyzer would have been obvious to one of ordinary skill in the art at the time of filing because gm and/or GCMS are well-known analysis techniques within chromatography for performing chemical analysis on a sample; and one of ordinary skill in the art would be well aware of the advantages and disadvantages of each analysis technique.

   With respect to the limitation of claim 16, Patrick et al. disclose conducting chemical analysis of the first portion of the sample (detector (50) - col. 6, lines 9-13). Patrick et al., however, fail to disclose that the chemical analysis is performed using gas chromatography-mass spectrometry (GC-MS).
abstract), whereby a sample passes through a tee on the way to a column (334) before the sample is analyzed by a gas chromatography - mass spectrometry (360 - paragraph [0044], lines 3-6).  Modifying Patrick et al. to utilize a gas chromatography - mass spectrometry detection system would have been obvious to one of ordinary skill in the art at the time of filing because GCMS is a well-known analysis technique within chromatography for performing chemical analysis on a sample; and one of ordinary skill in the art would be well aware of the advantages and disadvantages of each analysis technique.

   With respect to the limitations of claim 18, Patrick et al. appear capable of increasing the pressure in the system, such that an injection rate of the sample into the detector increases (col. 6, lines 23-35); but fail to disclose that the detector comprises one of a gas chromatography analyzer and a gas chromatography-mass spectrometry analyzer.
   Cardin discloses a system to thermally desorb a sample into a GS or GCMS system (abstract), whereby a sample passes through a tee on the way to a column (334) before the sample is analyzed by a GC or a gas chromatography-mass spectrometry (360 - paragraph [0044], lines 3-6).  Modifying Patrick et al. to utilize a gas chromatography analyzer or a gas chromatography-mass spectrometry analyzer would have been obvious to one of ordinary skill in the art at the time of filing because gm and/or GCMS are well-known analysis techniques within chromatography for performing .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 2, 8, 11, and 17 because the prior art of record fails to teach and/or make obvious the following:
   Claim 2:  Providing a method, wherein a width of a peak of the sample decreases as the peak moves past the tee, and a height of the peak remains substantially constant as the peak moves past the tee in combination with all of the limitations of base claim 1.  
   Claim 8:  Providing a method comprising: selecting the second compression volume from a plurality of compression volumes, each of the plurality of compression volumes having a unique volume and being switchably couplable to the first compression volume and the column    in combination with all of the limitations of base claim 1.
Claim 11:  Providing a system, wherein a width of a peak of the sample decreases as the peak moves past the tee, and a height of the peak remains substantially constant as the peak moves past the tee in combination with all of the limitations of base claim 10.  
Claim 17:  Providing a system comprising: a plurality of compression volumes including the second compression volume, each of the plurality of compression volumes .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Prior art disclose gas chromatographs that have split functions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856